Berdon, J.,
dissenting. I would grant the defendant’s petition for certification in order for this court to review the following issues:
“1. Did the Appellate Court err in concluding that the legal standard for the minimum amount of narcotic substance which will support a conviction for possession of a narcotic substance with intent to sell under General Statutes § 2 la-278 (b) is that which is ‘enough to be tested’?
“2. Was the evidence sufficient to sustain the defendant’s conviction for accessory to possession of cocaine with intent to sell by a non-drug dependent person under General Statutes §§ 21a-278 (b) and 53a-8 under the particular facts of this case, where the amount of cocaine was only a residue, where the state’s police drug expert testified that a drug buyer would not purchase a residue of cocaine, where the state’s toxicologist testified the amount of cocaine was so small as to be nonweighable and where the only evidence of an intent to sell—the defendant’s words to the undercover officer that he would sell him three full vials of cocaine was shown to be false by the state’s own, objective evi*926dence that the defendant and his two accomplices possessed no more than a residue of cocaine in one vial?”
Decided April 9, 1992
G. Douglas Nash, public defender, in support of the petition.
Leon F. Dalbec, Jr., assistant state’s attorney, in opposition.